Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g) (according to [0011] and [0031]). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent
limitations requires only those steps that must be performed and does not include steps
that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step
B if a second condition happens. If the claimed invention may be practiced without either
the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first
condition to occur, then the broadest reasonable interpretation of the claim requires step

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 

Claims 1-9 recite method claims, which recite an “if condition” in various places. The “if condition” has two mutually exclusive outcomes. The BRI of claims 1-9 only includes one outcome of the “if condition”.  Therefore, the condition that checks “determining, from a HOB, if an image contained in a firmware volume”, has two outcomes – image contained or not contained. The BRI includes one condition. 

The claims 10-20 are system claims and therefore, the BRI includes the corresponding structure to be present regardless of the condition.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 1 recites “an image” in line 6, line 9, line 13, line 14, line 17, line 22, which should be changed with –the image—as “an image” is recited in line 4. 

Claim 1 recites “a firmware volume” in line 9, line 19, which should be changed with –the firmware volume—as “firmware volume” is recited in lines 4-5. 

Claim 1 recites “image resolution” in line 20 and line 23, which should be changed with –the image resolution—because “image resolution is recited in line 15. 

Claim 1 recites “a display panel” in line 11. Which should be changed with –the display panel” because “display panel” is recited in line 7. 
Claim 2, claim 3, claim 7 recite “an image page”, which should be changed with –the image page—because claim 1 recites image page. 

Similar informalities exist for claim 9, claim 17 and claims 10-16, 18-20 throughout the claims. The claims should be amended so that the later recitations correctly matched the earlier recitations. 
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-4, 6-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art (AAPA; Fig 2 is a prior art; [0011]; page 2; the PG-PUB is used for citation), in view of CN106951358 (attached herewith), further in view of Adams et al (US Patent Application Publication 2016/0378686).

For claim 1, AAPA teaches the following limitations: A computer implemented method for displaying an image on an information handling system throughout a platform initialization process (Fig 2 refers to platform initialization process; [0031]), the method comprising: in a Pre-Extensible Firmware Interface (EFI) Initialization (PEI) phase (Fig 2 , 220): determining, if an image is contained in a firmware volume ([0031]-[0032]; [0032] mentions that PEI and DXE phase take 4-5 sec with blank screen; [0031] mentions that PEI starts firmware volumes; thus the volume does not have a screen image to display); if the firmware volume contains an image, processing, by a PEI module (PEIM), the image for native resolution to a display panel ([0032] mentions that PEI and DXE phase take 4-5 sec with blank screen; [0031] mentions that PEI starts firmware volumes; thus the volume does not have a screen image to display);  in a Driver Execution Environment (DXE) phase ([0032]): determining if a firmware volume contains an image; if the firmware volume contains an image, executing a DXE driver for processing the image for native resolution to a display panel ([0032] mentions that PEI and DXE phase take 4-5 sec with blank screen; [0032] mentions that DXE executes firmware volumes; thus the volume does not have a screen image to ; in a Boot Device Selection (BDS) phase ([0033]): if no HOB for an image is present: setting an image resolution for a display panel (resolution mode is set in step 242; [0033]); clearing the display panel (screen resets; [0033]); processing an image for native resolution to the display panel (the image is loaded based on native resolution; [0033]); flushing an image page (image page is flushed in step 244; [0033]); and storing image information for the processed image in a firmware volume ([0034]; saves the processed image); and processing the image for native resolution to the display panel ([0033]-[0035]; the image is processed for display native resolution). 

AAPA does not explicitly mention the following limitations:
In a PEI phase, determine, from HOB, if an image is contained in a firmware volume
In a BDS phase, determine if a HOB for an image is present 

The art CN106951358 teaches the following limitations:
In a PEI phase, determine, from HOB, if an image is contained in a firmware volume (the 8th page of the 9 page word document mentions about various variables/parameters set for PEI modules for the display program (Rp_bus, Rp_dev and Rp_fun etc); the DXE phase uses these variables for display program; it is known that HOB is used to track these variables to hand off to DXE phase; these steps include determination of the presence of image from the HOB)



AAPA, in view of  CN106951358 does not explicitly mention that BDS phase determines whether a HOB for an image existed. Adams et al teach the following limitations: 
In a BDS phase, determine the information from the BDS (Fig 4; step 414-418; [0038]) 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of AAPA, CN106951358 and Adams et al to determine in the DBS phase that HOB contains the image information, since providing HOB information to BDS phase determines that the system does not have any image that was processed before. That way, BDS can prepare for the display resolution set for presenting the user the display logo. 

For claim 2, [0034] of AAPA mentions that no hotkey processed, IH S saves the image in for a BGRT. 



For claim 4, AAPA, [0035] mentions that loading and displaying the image on the display panel. CN106951358 mentions PEI with display program in page 7, which has to be stored in HOB. 

For claim 6, AAPA [0034] mentions that processed image is saved in BGRT. According to Adams the PEI and DXE information are processed in BDS phase. Therefore, the information in the HOB are saved in BGRT in BDS phase. 

For claim 7, AAPA, [0034] mentions that progress bar is displayed.  Cited does not explicitly mention loading a screen frame buffer and creating an image page. Examiner takes official notice that these operations are known in the art. It would have been obvious for ordinary skill in the art before the effective filing date of the invention to create the image page and load a screen frame buffer so that the image can be displayed properly and appropriately on the display. 

For claim 8, [0028]-[0029] of applicant’s specifications mention that TCON panels are generally used in available systems. 

An information handling system comprising a processor, a memory subsystem adapted to store firmware volumes and an I/O subsystem comprising a display panel (Fig 2; [0031]; platform has processor to execute the initialization, memory to store firmware volume; and the display panel as mentioned in [0033]), wherein the processor is configured to perform (Fig 2 refers to platform initialization process; [0031]): in a Pre-Extensible Firmware Interface (EFI) Initialization (PEI) phase of a platform initialization process (Fig 2 , 220): determining, if an image is contained in a firmware volume ([0031]-[0032]; [0032] mentions that PEI and DXE phase take 4-5 sec with blank screen; [0031] mentions that PEI starts firmware volumes; thus the volume does not have a screen image to display); in a Driver Execution Environment (DXE) phase ([0032]): determining if a firmware volume contains an image; in a Boot Device Selection (BDS) phase ([0033]): if no HOB for an image is present: setting an image resolution for a display panel (resolution mode is set in step 242; [0033]); clearing the display panel (screen resets; [0033]); processing an image for native resolution to the display panel (the image is loaded based on native resolution; [0033]); flushing an image page (image page is flushed in step 244; [0033]); and storing image information for the processed image in a firmware volume ([0034]; saves the processed image); and processing the image for native resolution to the display panel ([0033]-[0035]; the image is processed for display native resolution). 

AAPA does not explicitly mention the following limitations:
in a PEI phase, determine, from HOB, if an image is contained in a firmware volume
if the firmware volume contains an image, processing, by a PEI module (PEIM), the image for native resolution to a display panel in an input/output (I/O) subsystem
if the firmware volume contains an image, executing a DXE driver for processing the image for native resolution to a display panel;
in a BDS phase, determine if a HOB for an image is present 
if a HOB for an image is present: locating image information from the processed image HOB; and loading the processed image from the firmware volume based on the processed image HOB

The art CN106951358 teaches the following limitations:
In a PEI phase, determine, from HOB, if an image is contained in a firmware volume (the 8th page of the 9 page word document mentions about various variables/parameters set for PEI modules for the display program (Rp_bus, Rp_dev and Rp_fun etc); the DXE phase uses these variables for display program; it is known that HOB is used to track these variables to hand off to DXE phase; these steps include determination of the presence of image from the HOB)
if the firmware volume contains an image, processing, by a PEI module (PEIM), (page 8 of the document discuss that the first display program is established during the PEI phase; therefore, the PEIM module processes the image for a display mode; display mode is described in page 7) the image for native resolution to a display panel in an input/output (I/O) subsystem (page 
if the firmware volume contains an image, executing a DXE driver for processing the image for native resolution to a display panel  (page 8 of the document; in the DXE phase the second display program is created and the corresponding driver is found)

It would have been   obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of AAPA and CN106951358, to check whether an image exist during the PEI phase, as it provides an ensured operation for the display operation in the later BDS phase. When it is ensured that HOB does not have any image to display, system can safely proceed with the display mode setting in the later phases. However, if it is found that the image associated with HOB exists in PEI and DXE phase, then the system can execute the display programs associated with PEI and DXE phase. In summary, the AAPA teaches a situation where PEI and DXE phases do not display any image, the image is displayed in the BDS phase. The CN106951358 can display the display image in both PEI and DXE phase via variables and parameters. In two steps (page 8, first to fourth para). When AAPA is combined with CN106951358, the PEI, DXE and BDS phases are ready to display images. The combination works because these is performed through various software modules and the software modules can be easily arranged in a if-else look. For example, when PEI is called (as mentioned in first para of page 8 in CN document), the call return an error if display program is missing. Therefore, Checking the status of the firmware image can be performed via the software check.   

AAPA, in view of  CN106951358 does not explicitly mention that BDS phase determines whether a HOB for an image existed. Adams et al teach the following limitations: 
In a BDS phase, determine the information from the BDS (Fig 4; step 414-418; [0038]) 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of AAPA, CN106951358 and Adams et al to determine in the DBS phase that HOB contains the image information, since providing HOB information to BDS phase determines that the system does not have any image that was processed before. That way, BDS can prepare for the display resolution set for presenting the user the display logo. 

About the limitations “if a HOB for an image is present: locating image information from the processed image HOB; and loading the processed image from the firmware volume based on the processed image HOB”,  CN106951358 mentions that the BDS phase starts to open a display controller for effective output of the display (3rd paragraph in page 1).  However, CN106951358 does not mention whether BDS phase checks the HOB of the image. As Adams mention in Fig 4 that BDS phase checks the information from the PEI phase through HOB, this limitation is obvious over the prior art. 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of AAPA, CN106951358 and Adams et al so 

For claim 10, [0034] of AAPA mentions that no hotkey processed, IH S saves the image in for a BGRT. AAPA, [0034] mentions that progress bar is displayed.  Cited does not explicitly mention loading a screen frame buffer and creating an image page. Examiner takes official notice that these operations are known in the art. It would have been obvious for ordinary skill in the art before the effective filing date of the invention to create the image page and load a screen frame buffer so that the image can be displayed properly and appropriately on the display. 

For claim 11, AAPA, [0031]-[0034] mentions the processing of image. [0035] mentions loading and starting the image. This can be taken initial execution point of the platform initialization process as OS is later loaded. 

For claim 12, AAPA, [0035] mentions that loading and displaying the image on the display panel. CN106951358 mentions PEI with display program in page 7, which has to be stored in HOB. 



For claim 15, AAPA, [0034] mentions that progress bar is displayed.  Cited does not explicitly mention loading a screen frame buffer and creating an image page. Examiner takes official notice that these operations are known in the art. It would have been obvious for ordinary skill in the art before the effective filing date of the invention to create the image page and load a screen frame buffer so that the image can be displayed properly and appropriately on the display. 

For claim 16, [0028]-[0029] of applicant’s specifications mention that TCON panels are generally used in available systems. 

Claims 5 and 13 are e rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art (AAPA; Fig 2 is a prior art; [0011]; page 2), in view of CN106951358, further in view of Adams et al (US Patent Application Publication 2016/0378686), further in view of Yakovlev et al (US Patent 10402204). 

For claims 5 and 13, cited art does not mention that a GUID is created for the image HOB. GUID creation in PEI phase is well known in the art (Yakovlev et al; col 5; lines 1-30). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to create a GUID in the PEI phase, so that multiplatform firmware volumes . 

Allowable Subject Matter
6.	Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186